DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 28, 35, 36, 43, 44, and 51 were amended in the response filed on 9/15/2022.  Claims 28, 31-36, 39-44, and 47-51 are currently pending and under examination.
Response to Amendment/Arguments filed 9/15/2022
	The Applicant’s amendments to claims 28, 36, and 44 are persuasive to overcome the 35 USC 112(b) rejections over said claims, therefore the rejection is withdrawn.  See p. 3-4 of the OA dated 3/16/2022. 
Applicant's arguments regarding the 35 USC 103 rejections of record have been fully considered but they are not persuasive.  See p. 8-21 of the OA dated 3/16/2022.  
Claims 28 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dahanukar (WO 2017/203474, published on 11/30/2017, claiming the benefit of priority to the filing date of IN 201641018295, filed on 5/27/2016, both of record) in view of Inokuchi (WO 2017/204319, published on 11/30/2017, claiming the benefit of priority to the filing date of JP 2016-106007, filed on 5/27/2016; including a machine generated English language translation thereof, of record) and Hook (US2010/0113801, published on 5/6/2010).
 Claims 36, 39-44, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Inokuchi and Hook, as applied to claims 28 and 31-35 above, and further in view of Liu (CN 105168205, published on 12/23/2015; Liu is not in English and there is not English language equivalent available, therefore a machine generated translation has also been provided and will be referred to in the following rejection, of record).
The Applicant argues the following (see p. 13-14):

    PNG
    media_image1.png
    344
    1026
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    1026
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    374
    1026
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    389
    1047
    media_image4.png
    Greyscale

	These arguments have been fully considered but they are not persuasive.  Dahanukar and Inokuchi teach the use of a Weinreb amide, analogous to a compound of claimed formula (III) wherein R2 is –N(Me)OMe, to activate said compound toward reaction with a biphenyl magnesium halide in the presence of a free hydroxy group. Hook teaches that a morpholinyl group is an acceptable substitute for a Weinreb amide to activate a carbonyl group toward reaction with a biphenyl magnesium halide.  Though Hook does not explicitly teach that the activated carbonyl compound possesses a free hydroxy group, the Examiner respectfully disagrees with the Applicant’s assertions that the teachings of Hook could not be predictably applied to the process of Dahanukar and Inokuchi.  Dahanukar and Inokuchi already establish that an amide activating group can be successfully reacted with a biphenyl magnesium halide compound to produce a compound of claimed formula (II). Therefore, it is unclear why substituting the known amide activating group for another known amide activating group is not predictable.  How would the morpholinyl group react adversely with the hydroxy group of the compound of claimed formula (III) when the same reaction can be carried out in the presence of a -N(Me)OMe group?  Hook teaches that the two activating groups are chemically similar enough to be predictably substituted for one another in the same type of reaction.  Also see MPEP 2143(B).
	The same argument is presented against the rejection over claims 36, 39-44, and 47-51, which further includes the Liu reference.  See p. 15-16 of the response.  This argument is not found to be persuasive for the same reasons as above.  The Applicant further argues the following: 

    PNG
    media_image5.png
    383
    1045
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    291
    1012
    media_image6.png
    Greyscale

This argument has been fully considered but is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Dahanukar, Inokuchi, and Hook addresses steps i) and ii) and Liu addresses step iii).  Liu further provides motivation to include claimed step iii) in the process of Dahanukar, Inokuchi, and Hook in order to synthesize sacubitril, a compound used in the treatment of cardiovascular disease.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. See p. 8-21 of the OA dated 3/16/2022.  Additionally, as the Applicant has previously raised objections that the Dahanukar priority document (IN 201641018295, filed on 5/27/2016) does not provide support for the whole of Dahanukar (WO 2017/203474, published on 11/30/2017 and only available as a reference under 35 USC 102(a)(2)), when Dahanukar is cited in the rejection, the relevant supporting portions of the Dahanukar priority document (IN ‘295) are also provided.  See Applicant arguments filed 4/24/2020, p. 16-18 and p. 2-4 of the OA dated 6/23/2020. 

Claims 28 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dahanukar (WO 2017/203474, published on 11/30/2017, claiming the benefit of priority to the filing date of IN 201641018295, filed on 5/27/2016, both of record) in view of Inokuchi (WO 2017/204319, published on 11/30/2017, claiming the benefit of priority to the filing date of JP 2016-106007, filed on 5/27/2016; including a machine generated English language translation thereof, of record) and Hook (US2010/0113801, published on 5/6/2010).
Applicant Claims

    PNG
    media_image7.png
    185
    1046
    media_image7.png
    Greyscale

…

    PNG
    media_image8.png
    220
    1050
    media_image8.png
    Greyscale

…

    PNG
    media_image9.png
    219
    1041
    media_image9.png
    Greyscale

…

    PNG
    media_image10.png
    84
    1035
    media_image10.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Dahanukar teaches processes for the preparation of sacubutril intermediates. See whole document.  With respect to the first reaction of claim 28 and claims 31-34, Dahanukar teaches that a compound of formula (C) can be treated with a 4-biphenyl magnesium halide (biphenylic compound/biphenylic metal reagent/biphenyl magnesium halide) to provide a compound of formula (IIIB)

    PNG
    media_image11.png
    170
    127
    media_image11.png
    Greyscale
[Wingdings font/0xE0]  
    PNG
    media_image12.png
    140
    223
    media_image12.png
    Greyscale
.   Compound (C) is analogous to a compound of claimed formula (III) wherein R1 is a tert-butoxycarbonyl (C4-alkoxycarbonyl) group and R2 is a N,O-dimethylhydroxylamino (N(Me)OMe) activating group. Variable P1 of compound (C) is most broadly defined as hydrogen or any known hydroxy protecting group, however Dahanukar only appears to contemplate carrying out the addition reaction when P1 is not H. Compound (IIIB), when P1 is hydrogen, corresponds to a compound of claimed formula (II) wherein R1 is the same as above.  
With respect to the second reaction of claim 28, Dahanukar teaches that a compound of formula (IA) can be obtained by reducing a compound of formula (IIIE) (the compound of formula (IIIB) of Dahanukar above, wherein P1 is hydrogen):
 
    PNG
    media_image13.png
    180
    228
    media_image13.png
    Greyscale
[Wingdings font/0xE0] 
    PNG
    media_image14.png
    191
    407
    media_image14.png
    Greyscale
.  The compound of formula (IIIE) corresponds to a compound of claimed formula (II) and the compound of formula (IA) corresponds to a compound of claimed formula (I), wherein R1 in both compounds is a tert-butoxy carbonyl (C4-alkoxycarbonyl) group.  
See discussion of the second aspect of the invention on p. 2-3 and 11-12; discussion of tenth aspect of the invention on p. 4-5 and 14; discussion of the seventeenth and eighteenth aspects of the invention on p. 6-9 and 16-19 and examples 1-5 on p. 24-25 of Dahanukar.  The second and seventeenth aspects are broader than the more preferred embodiments of the tenth and eighteenth aspects, respectively and the structures above have been pulled from the tenth and eighteenth aspects. Also see discussion of the second aspect of the invention on p. 3-4 and 13-14; discussion of tenth aspect of the invention on p. 6 and 16; discussion of the seventeenth and eighteenth aspects of the invention on p. 8-10 and 18-21 and examples 1-5 on p. 27-29 of ‘IN 295.
With further respect to wherein IN ‘295 provides support for a compound of formula (IIIE) of Dahanukar, IN ‘295 suggests, if not explicitly teaches, the compound on p. 9-11 and 18-22.  IN ‘295 discusses in step d) of the eighteenth and nineteenth aspects of the invention that a compound of formula (IIID): 
    PNG
    media_image15.png
    118
    184
    media_image15.png
    Greyscale
 is reduced to provide tert-butyl(R)-(1-([1,1’-biphenyl]-4-yl)-3-hydroxypropan-2-yl (I), a compound of the following formula: 
    PNG
    media_image16.png
    120
    276
    media_image16.png
    Greyscale
.  See p. 8 of IN ‘295, which corresponds to compound (IA) on p. 8, 19, and 25 (ex. 5) of Dahanukar.  Though P2 and P3 are undefined in formula (IIID), as the compound of formula IIID is reduced to provide a compound of formula (I), then one of ordinary skill would necessarily envisage that P2 is a hydrogen atom and P3 is a Boc group (ie the compound of instant formula (IIIE) in Dahanukar). Also see the discussion of the reduction on p. 19 in IN ‘295 (p. 17 of Dahanukar), which teaches that said reduction is preferably conducted with catalytic hydrogenation, wherein the Boc group is not expected to be labile under said conditions.  Further, Boc is the only protecting group explicitly taught for variables P2 and P3 in the whole of IN ‘295.  Therefore, the presence of a compound analogous to claimed formula (II) wherein R1 is a tert-butoxycarbonyl (Boc) group is very strongly suggested (if not explicitly taught) by IN ‘295.  Also see MPEP 2144.08.
	Regardless, step d) of the seventeenth aspect of the invention of Dahanukar on p. 6-7 and 16-18 also reads on the second step of said claim, wherein a compound of formula (IIID): 
    PNG
    media_image17.png
    199
    323
    media_image17.png
    Greyscale
 is reduced to provide a compound of formula (I) :  
    PNG
    media_image18.png
    178
    327
    media_image18.png
    Greyscale
. Compound (IIID) corresponds to a compound of claimed formula (II) wherein P2 and P3 can be H or any amino protecting group as known in Greene; however the amino protecting group is preferably Boc according to the eighteenth aspect of Dahanukar recited above.  Compound (I) of Dahanukar corresponds to a compound of claimed formula (I) wherein P2 and P3 have the same meanings as above.  See corresponding teachings regarding step d) of the seventeenth aspect of the invention on p. 8-9 and 18-19 of IN ‘295 (reduction of compound (III) to compound (IIID)).  Also see MPEP 2144.08.  
	Therefore, the seventeenth (more broad) and eighteenth aspects of Dahanukar, relied upon to teach step ii of claim 28, are supported by the disclosure of IN ‘295.	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding the first reaction of claim 28 (and also claims 31-34), though Dahanukar appears to teach that P1 may be hydrogen in the addition reaction between a biphenylic reagent and the compound of formula (C) (analogous to claimed compound (III)), Dahanukar also appears to teach that the hydroxy group needs to be protected (ie P1 is not H) during the addition. Therefore, there appears to be some ambiguity in Dahanukar regarding the details of the reaction. Dahanukar also appears to fail to teach the use of any other activating groups for instant variable R2 in claimed formula (III) other than N,O-dimethylhydroxylamino (N(Me)OMe) (compound (C) of Dahanukar).  These deficiencies are cured through the teachings of Inokuchi and Hook.
Inokuchi is directed toward a glucosylceramide synthase inhibitor and the prepared thereof. See whole document.  With regard to the first reaction in claim 28 and claims 31-34, Inokuchi teaches the following reaction sequence:

    PNG
    media_image19.png
    260
    826
    media_image19.png
    Greyscale
  
    PNG
    media_image20.png
    174
    225
    media_image20.png
    Greyscale
,.   See fig. 1 and example 1, see lines 212-252 of the translation of the specification.  In the method, compound 4 is reacted with an aromatic magnesium halide reactant, 3,4- (ethylenedioxy) phenylmagnesium halide (analogous to the instantly claimed biphenylic compound), to produce the addition product of formula 5.  Compound 4 is analogous to a compound of claimed formula (III) wherein R2 is –N(Me)OMe and R1 is a -Cbz group, a C6aryl-C1alkoxycarbonyl group (also see p. 14, line 2 of the specification as filed) and compound 5 is analogous to the compound of claimed formula (II). 
	Inokuchi teaches that the addition reaction of an aromatic magnesium halide reactant to a compound analogous to that claimed formula (III) can be successfully and predictably carried out in the presence of an unprotected alcohol group to produce addition compound 5 in high yield.  Therefore, the skilled artisan would have been motivated to carry out the addition reaction of Dahanukar with a compound of formula (C): 
    PNG
    media_image11.png
    170
    127
    media_image11.png
    Greyscale
 wherein the hydroxy group remains unprotected (P1=H, analogous to claimed compound (III)) to predictably produce the desired addition product in good yield with less steps.  Also see MPEP 2143(B).  
	With respect to the activating group R2 of claimed formula (III) in the first reaction of claims 28 and 31-34, Dahanukar and Inokuchi only teach the use of –N(Me)OMe.  Neither reference appears to teach or suggest employing a different activating group.  This deficiency is cured through the teachings of Hook. 
	Hook is directed toward a method for preparing 5-biphenyl-4-amino-2-methyl pentanoic acid.  See whole document.  Hook teaches the method comprises reacting a compound of formula (4) with a biphenylic compound to produce a compound of formula (5): 

    PNG
    media_image21.png
    222
    371
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    215
    354
    media_image22.png
    Greyscale
.  See [0170-0201].  Compound (4) is analogous to a compound of claimed formula (III) and compound (5) is analogous to a compound of claimed formula (II).  Hook teaches that the biphenyl compound is preferably a biphenyl magnesium halide.  See [0193-0194] and Scheme 6 in [0201].  Hook further teaches that preferred activating groups for variable R4 of compound (4) include all of those claimed, wherein variable R4 of Hook is analogous to instant variable R2.  See [0189].  A morpholinyl group is particularly preferred.  See [0185] and scheme 2 in [0201].  Hook also teaches that the claimed groups are suitable substitutes for the activating group taught by Dahanukar and Inokuchi (-N(Me)(OMe)).  See [0185], with respect to “Weinreb” derivatives and the “methyl-methoxyamino” option in [0189].
	Therefore, the skilled artisan would have been motivated to substitute the activating group exemplified in Dahanukar and Inokuchi for one of those claimed because Hook establishes that the claimed activating groups for variable R2 in claimed formula (III) are known substitutes for the –N(Me)OMe group used in the combined Dahanukar/Inokuchi process.  The substitution will predictably produce the same addition product.  Also see MPEP 2143(B).  
With respect to claim 35, Dahanukar teaches that a compound of formula (IIA) can be formed by reacting N,O-dimethylhydroxylammonium chloride (a salt of N,O-dimethylhydroxylamine) with N-Boc-Serine:   
    PNG
    media_image23.png
    178
    128
    media_image23.png
    Greyscale
.   See example 2 on p. 24 and the structure of compound (IIA) on p. 15. Also see example 2 on p. 27 of IN ‘295. Compound (IIA) is analogous to a compound of instant formula (III) wherein R1 is tert-butoxycarbonyl (a C4 alkoxycarbonyl) and R2 is N,O-dimethylhydroxylamino (N(Me)OMe) and N-Boc-serine corresponds to a compound of claimed formula (IV) wherein R1 is the same as above.  Inokuchi teaches a similar reaction.  See figure 1, the reaction of (3) to produce (4) on p. 20.  Hook teaches that morpholinyl group can be substituted for the –N(Me)OMe group employed in Dahanukar and Inokuchi.  Therefore the skilled artisan would modify the reaction of Dahanukar/Inokuchi to replace N,O-dimethylhydroxylammonium chloride with morpholine or a salt thereof to predictably arrive at the claimed process.  Also see MPEP 2143(B).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Dahanukar, Inokuchi, and Hook to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the biphenylic addition reaction of Dahanukar without protection of the hydroxy group of the compound of formula (C) (analogous to claimed compound (III)) because Inokuchi teaches that an analogous reaction can be successfully carried out in the presence of a free hydroxyl group to provide the addition product in good yield. Dahanukar additionally teaches that the subsequent keto-reduction reaction can be carried out in the presence of the free hydroxyl group.  Therefore, combining the teachings of Inokuchi and Dahanukar will result in a more efficient and direct process to predictably produce sacubitril intermediate (IA) (the compound of claimed formula (I)) from a compound of formula (C) (analogous to claimed compound (III)) in only two steps without the need for any extra protection/deprotection steps.  Also see MPEP 2143(B). 
The skilled artisan would have been motivated to substitute the activating group exemplified in Dahanukar and Inokuchi for one of those claimed because Hook establishes that the claimed activating groups for variable R2 in claimed formula (III) are known substitutes for the –N(Me)OMe group used in the combined Dahanukar/Inokuchi process. Substituting one known activating group for another in the biphenylic compound addition reaction will predictably produce the same product. Also see MPEP 2143(B).  

Claims 36, 39-44, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Dahanukar (WO 2017/203474, published on 11/30/2017, claiming the benefit of priority to the filing date of IN 201641018295, filed on 5/27/2016, both of record) in view of Inokuchi (WO 2017/204319, published on 11/30/2017, claiming the benefit of priority to the filing date of JP 2016-106007, filed on 5/27/2016; including a machine generated English language translation thereof, of record) and Hook (US2010/0113801, published on 5/6/2010), as applied to claims 28 and 31-35 above, and further in view of Liu (CN 105168205, published on 12/23/2015; Liu is not in English and there is not English language equivalent available, therefore a machine generated translation has also been provided and will be referred to in the following rejection, of record).
Applicant Claims

    PNG
    media_image24.png
    206
    1022
    media_image24.png
    Greyscale
…

    PNG
    media_image25.png
    228
    1032
    media_image25.png
    Greyscale

…

    PNG
    media_image26.png
    211
    1039
    media_image26.png
    Greyscale

…

    PNG
    media_image27.png
    92
    1041
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    133
    1032
    media_image28.png
    Greyscale

…

    PNG
    media_image29.png
    119
    1040
    media_image29.png
    Greyscale

	Claim 44 further recites an additional step (iv) wherein the compound of instant formula (V) is further converted into sacubitril.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	As discussed in detail in the previous rejection, the combination of Dahanukar, Inokuchi, and Hook teach the first two steps of independent claims 36 and 44 (which are identical to the first two steps of claim 28).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 36 and 44, none of Dahanukar, Inokuchi, nor Hook teach oxidizing a compound of claimed formula (I) to produce an aldehyde of claimed formula (V) (step (iii) in claims 36 and 44).  This deficiency is cured through the teachings of Liu.  Liu teaches that a compound of formula (A-12) can be oxidized with TEMPO to provide the aldehyde compound of formula (A-13):  

    PNG
    media_image30.png
    231
    164
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    222
    307
    media_image31.png
    Greyscale
 See claims 1 and 4 and discussion of step 18 on p. 15 of the translation of the specification (p. 44/47 of the appended document). Compound A-12 corresponds to a compound of claimed formula (I) (and compound (IA) of Dahanukar, see discussion of claim 28 above) wherein R1 is a tert-butoxy carbonyl (C4-alkoxycarbonyl) group and compound A-13 corresponds to a compound of claimed formula (V) wherein R1 is the same as above.  
	With further respect to claim 44, Liu further teaches that compound A-13 (claimed compound (V)) is further converted to AHU-377 (a synonym for sacubitril, see p. 1, lines 10-15 of the specificaton as filed).  The combination of sacubitril and valsartan forms the enkephalinase receptor dual inhibitor LCZ696, which is used in the treatment of cardiovascular disease.  See abstract, claim 1, and p. 1 of the translation of the specification, p. 30/47 of the attached document.  
Therefore, combining the process of Dahanukar, Inokuchi, and Hook, to produce the compound of claimed formula (I), with the teachings of Liu will predictably produce a process for producing sacubitril, a component of the commercially valuable enkephalinase receptor dual inhibitor LCZ696. See MPEP 2143(A). Further, Dahanukar teaches that this is the intended use of the compound of formula (IA) (claimed formula (I)).  See abstract and “Field of Invention” and “Background” sections on p. 1-3 of Dahanukar and IN ‘295.  
	With respect to claims 39-43 and 47-51, the see the discussion in the previous rejection regarding claims 31-35 above.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings Dahanukar, Inokuchi, Hook, and Liu to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the process of Dahanukar, Inokuchi, and Hook, to produce the compound of claimed formula (I), with the teachings of Liu to predictably produce a process for producing sacubitril, a component of the commercially valuable enkephalinase receptor dual inhibitor LCZ696. See MPEP 2143(A). Further, Dahanukar teaches that this is the intended use of the compound of formula (IA) (claimed formula (I)).  See abstract and “Field of Invention” and “Background” sections on p. 1-3 of Dahanukar and IN ‘295.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622